Case 9:20-cv-80745-RAR Document 16 Entered on FLSD Docket 06/19/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-CIV-80745-RUIZ/REINHART

     DAVID POSCHMANN,

                   Plaintiff,
     v.

     SC LAKE PARK ASSOCIATES, LLLP

                 Defendant.
     __________________________________/

                                JOINT NOTICE OF SETTLEMENT

            The parties hereto, through counsel, inform the Court that this matter has been

     resolved.

     s/Drew M. Levitt                             s/Mahra Sarofsky
     Drew M. Levitt, Esq.                         Jeremy E. Slusher, Esq.
     Florida Bar No. 782246                       Florida Bar No. 145769
     drewmlevitt@gmail.com                        jes@slusherandrosenbaum.com
     Lee D. Sarkin, Esq.                          Mahra Sarofsky, Esq.
     Florida Bar No. 962848                       Florida Bar No. 33637
     lsarkin@aol.com                              mcs@slusherandrosenbaum.com
     4700 N.W. Boca Raton Boulevard               SLUSHER & ROSENBAUM P.A.
     Suite 302                                    444 Railroad Avenue, Suite 470
     Boca Raton, Florida 33431                    West Palm Beach, FL 33401
     Telephone (561) 994-6922                     Telephone (561) 814-2020
     Attorneys for Plaintiff                      Attorneys for Defendant
